Citation Nr: 0923314	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  02-09 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for the 
veteran's bilateral pes planus, left great toe bunionectomy 
residuals, right hallux valgus, and plantar calluses, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
September 1990 and from January 1993 to October 1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran's claim was remanded by the Board in September 
2003, January 2006 and June 2008.  The development ordered by 
the Board has been completed.  Stegall v. West, 11  Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's service connected bilateral pes planus with 
plantar calluses produces tenderness to palpation and 
characteristic callosities without evidence of marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, or marked inward displacement and severe spasm of the 
tendo achillis on manipulation.  

2.  The evidence shows the Veteran had left hallux valgus 
with resection of the metatarsal head.  

2.  The evidence shows the Veteran had right hallux valgus 
with resection of the metatarsal head.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus with plantar calluses have not been met.  
38 U.S.C.A. § 1155 (West 2002);38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2008).

2.  The criteria for a 10 percent rating for residuals of 
left bunionectomy have been met.  38 U.S.C.A. § 1155 (West 
2002);38 C.F.R. § 4.71a, Diagnostic Code 5280 (2008).  

3.  The criteria for a 10 percent rating for right hallux 
valgus, status post bunionectomy, have been met.  38 U.S.C.A. 
§ 1155 (West 2002);38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

In the appeal of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), it was held that notice of requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
increased ratings claims and outlined the information which 
must be included in notices to veteran's filing a claim for 
increased ratings.  This included notifying the claimant of 
the following:

medical or lay evidence that the claimant must 
provide, or ask VA to obtain, demonstrating a 
worsening or increase in severity of the disability 
and the effect that worsening has on employment and 
daily life; 

at least a general notice of the diagnostic code 
(DC) criteria, including any specific test or 
measurement with any applicable cross-referenced DC 
under which the veteran may be rated, if the 
requirements for an increase in evaluation would 
not be satisfied by a noticeable worsening or 
increase in severity of the disability and the 
effect that worsening has on employment and daily 
life; 

that a disability evaluation is determined by 
applying relevant Diagnostic Codes, which range 
typically between 0 percent to as much as 100 
percent, and is based on the nature of the symptoms 
for which disability compensation is sought, their 
severity and duration, and their impact upon 
employment and daily life; and 

examples of the types of medical and lay evidence 
that are relevant to establishing entitlement to 
increased compensation (such as competent lay 
statements describing symptoms, medical and 
hospitalization records, medical statements, 
employer statements, job application rejections, 
and any other evidence showing an increase in the 
disability or exceptional circumstances relating to 
it). 

By letters dated in May 2004, January 2005, May 2005, August 
2005, January 2006, January 2007, August 2008 and October 
2008, the Veteran was informed of the evidence necessary to 
support her claim, what types of evidence were relevant, and 
how VA could assist in obtaining evidence.  

The Veteran's claim was remanded to obtain evidence from the 
Social Security Adminstration and her former employment.  The 
Veteran was examined by VA and an opinion as to the effects 
of her service-connected foot disorders on her employability 
was obtained.  

All private and VA medical records identified by the Veteran 
have been obtained.  The Veteran appeared and gave testimony 
before a Veterans Law Judge.  When she was informed that he 
was no longer at the Board she indicated she did not wish to 
have another hearing.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  The VA has the duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App 589 
(1991).  

These regulations include 38 C.F.R. § 4.1, which requires 
that each disability be viewed in relation to its history and 
that there be an emphasis placed upon the limitation of 
activity imposed by the disabling condition.  The provisions 
of 38 C.F.R. § 4.2 require that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 
provides that in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
a description of the effects of the disability upon the 
person's ordinary activity.  

A 50 percent rating is assigned for pronounced bilateral 
acquired flatfoot with: marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2008).

A 30 percent rating is assigned for bilateral acquired 
flatfoot that is severe; with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2008).

Unilateral hallux valgus, operated with resection of the 
metatarsal head is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5280 (2008).  

I.  Bilateral Pes Planus with Plantar Calluses

The Schedule for Rating Disabilities provides diagnostic 
codes for rating service connected impairment.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

After reviewing the evidence the Board has determined that 
the Schedule for Rating Disabilities includes not one but two 
applicable Diagnostic Codes.  The Veteran's symptoms of 
bilateral pes planus and plantar calluses are evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2008).  A separate 
evaluation for hallux valgus is also provided.  For that 
reason the Board has rated the symptoms of hallux valgus, 
which includes residuals of bilateral bunionectomy, 
separately (see below).

In applying the criteria for rating bilateral pes planus and 
plantar calluses the Board reviewed the evidence in its 
entirety.  The Board has limited its report of the evidence 
below to that which directly addresses the rating criteria.   

The Veteran was afforded a VA fee basis examination of the 
feet in July 2000.  She complained that after standing all 
night on her feet she had pain and swelling.  She had pain at 
rest with weakness and stiffness.  She was unable to put on 
her shoes.  At that time she was employed as a mail processor 
and worked on a machine.  

Examination of the feet in July 2000 revealed calluses 
bilaterally.  Weight bearing and non-weight bearing alignment 
of the Achilles tendon was good.  She had 0 degrees of 
valgus.  Motion of both feet was painful.  She had calluses 
on the balls of both feet.  She had shoe inserts which she 
stated were not very effective.  There was no evidence of pes 
planus in either foot.  

April 2005 VA records indicate the Veteran had previously 
been treated with custom orthotics, injection therapy, shoe 
modification, and anti-inflammatory medications without any 
alleviation.  Her pain was getting worse and it was 
interfering with her work at the Post Office.  

In September 2005, another VA examination of the feet was 
conducted.  She was not currently using any corrective shoes 
or orthotic inserts.  She was able to stand for only 15 to 30 
minutes and could only walk about a quarter of a mile.  
Examination revealed tenderness at the base of each toe that 
was moderate in severity.  She had calluses on her feet on 
the left heel, the balls of both feet below the great toe, 
and over the sesmoid bone.  There was evidence of abnormal 
weight bearing and structural abnormality of the feet.  There 
was no evidence of flatfoot or hallux valgus either on the 
left or right.  The examiner concluded the evidence was not 
sufficient at that time to support diagnosis of pes planus of 
either foot.  The Veteran informed the examiner she was 
applying for disability.  When asked if she had ever tried a 
sedentary job she said no.  In the opinion of the examiner, 
the general effects on her daily living from her service-
connected foot disorders were either mild or nonexistent.  In 
the opinion of the examiner if the Veteran sought employment 
that did not require standing or walking more than a quarter 
of a mile and was sedentary, her feet would have a minimal 
impact on her vocational pursuits.  

The Board remanded the Veteran's claim because review of the 
claims folder did not reveal evidence which addressed all of 
the rating criteria.  Another VA examination was conducted in 
November 2008.  The Veteran reported having intermittent pain 
in the metatarsophalangeal joint primarily due to the 
underlying calluses.  Walking aggravated it, although she 
also had random shooting pains.  She was currently trying 
inserts but they made her feet worse.  She had new inserts 
pending.  She had not worked since 2004 due to other health 
problems.  Her activities of daily living were not 
significantly affected.  She had two flare-ups of pain a 
month which lasted one to two days.  She could stand and walk 
for ten minutes before needing to sit down due to pain.  

The November 2008 VA examination revealed thick calluses 
underlying the bilateral first metatarsal joints.  The arches 
were normal.  There was tenderness to palpation of the 
bilateral metatarsal joints.  Weightbearing was normal.  
There was no marked foot pronation.  Achilles tendon 
alignment was normal.  The only foot disorder diagnosed was 
bilateral hallux valgus with surgical correction.  

The Veteran's service-connected bilateral pes planus and 
plantar calluses are currently rated as 30 percent disabling.  
A higher rating for bilateral pes planus requires marked 
pronation.  The November 2008 VA examination report 
specifically stated there was no marked foot pronation.  The 
second criterion is extreme tenderness of the plantar 
surfaces of the feet.  In September 2005 the VA examiner 
described moderate tenderness.  No other examiner quantified 
the degree of tenderness.  The third criterion is inward 
displacement of the tendo achillis.  July 2000 VA examination 
found Achilles placement was good.  In November 2008 Achilles 
tendon alignment was normal.  The fourth criterion was 
flatfoot not improved by orthopedic shoes or appliances.  In 
this case, while the Veteran has reported her foot symptoms 
have not been improved by corrective shoes or orthotics, the 
examiners have all stated they did not find evidence of pes 
planus, or flatfeet on examination.  Her current diagnosis 
was hallux valgus with surgical correction.  The Board has 
concluded the evidence is against the claim for a rating 
higher than 30 percent for bilateral pes planus with plantar 
calluses.  

II.  Residuals of Left Great Toe Bunionectomy and Right 
Hallux Valgus

Hallux valgus that has been operated with resection of the 
metatarsal heads is rated as 10 percent disabling, 
unilaterally.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2008).  A review of the Veteran's medical history reveals a 
November 1994 VA X-rays showing a bilateral hallux valgus 
deformity.  In December 1995 a bunionectomy of the left foot 
was performed at VA.  September 2005 VA X-rays showed 
evidence of previous bilateral bunion surgery with resection 
of the medial eminence of the first metatarsal heads.  

The evidence supports a 10 percent rating for residuals of a 
left bunionectomy and a separate 10 percent rating for right 
hallux valgus, also status post bunion surgery.  That is the 
maximum schedular rating for hallux valgus.  

III.  Extraschedular Rating

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2008).  

The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In this regard, the Board notes the Veteran is currently 
receiving disability benefits and that her foot disorders 
played a role in her decision to leave her employment with 
the Post Office.  The Veteran has reported that her job 
required that she stand.  

The VA examiner found that her foot disorders would restrict 
her to sedentary employment.  That finding is consistent with 
the level of her foot impairment.  It is not however out of 
the ordinary for a veteran with her type of foot disability.  

In Thun v. Peake, 22 Vet. App. 111 (2008), it was held that 
the threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This requires a comparison between the level of 
severity and symptomatology of the claimant's service 
connected disability with the criteria found in the rating 
schedule for that disability.  

In this case, the Veteran's symptoms of pain and calluses are 
included in the criteria for rating her foot disorders.  The 
Veteran has not described any symptoms which are not included 
in the rating criteria or that present such an unusual or 
exceptional disability picture that the schedular rating 
provided is inadequate.  


ORDER

A rating in excess of 30 percent for bilateral pes planus 
with plantar calluses is denied.  

A 10 percent rating for residuals of a left great toes 
bunionectomy is granted, subject to regulations governing the 
award of monetary benefits.  

A 10 percent rating for right hallux valgus (also status post 
bunionectomy) is granted, subject to regulations governing 
the award of monetary benefits.  




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


